Case: 12-50608       Document: 00512319736         Page: 1     Date Filed: 07/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 24, 2013
                                     No. 12-50608
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESSE GARZA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:08-CR-270-1


Before DAVIS, SOUTHWICK and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Jesse Garza was convicted of one count of failing to register as a sex
offender. Now, Garza appeals the district court’s judgment concerning the
fourth revocation of his supervised release, which resulted in his receiving a
sentence of 24 months in prison and a lifetime term of supervised release. First,
he argues that his sentence is improper because the district court erroneously
relied upon the factors given in 18 U.S.C. § 3553(a)(2)(A) when sentencing him.
Next, he contends that he should not have received a lifetime term of supervised

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50608     Document: 00512319736      Page: 2    Date Filed: 07/24/2013

                                  No. 12-50608

release because, when he pleaded guilty to the underlying offense, he was
misinformed and told that the maximum possible term of supervised release was
three years.
      As Garza acknowledges, these claims are reviewed for plain error only due
to his failure to raise them in the district court. See United States v. Whitelaw,
580 F.3d 256, 259-60 (5th Cir. 2009). Under this standard, Garza must show a
clear or obvious error that affected his substantial rights. See Puckett v. United
States, 556 U.S. 129, 135 (2009). This court has discretion to correct a plain
error but will do so only if it seriously affects the fairness, integrity, or public
reputation of the proceedings. See id. This standard has not been met.
      With respect to Garza’s first claim, our reading of the revocation hearing
does not support his position that the district court erred by relying upon the
factors given in § 3553(a)(2)(A) to set his sentence. See United States v. Miller,
634 F.3d 841, 844 (5th Cir. 2011). Rather, this review shows that the district
court was primarily concerned with the danger that Garza posed to the public,
which is a permissible factor to consider when imposing sentence following
revocation. See Miller, 634 F.3d at 844; 18 U.S.C. § 3583(e); § 3553(a)(2)(C).
Garza has not shown error, plain or otherwise, concerning this claim. Similarly,
Garza’s arguments concerning the admonishments he received at the time of his
initial plea do not establish that the district court committed error, plain or
otherwise, by choosing to impose the lifetime term of supervised release that is
statutorily authorized. See § 3583(e)(2), (k).
      AFFIRMED.




                                         2